Applicant’s election without traverse of Group I, Formula B, in the reply filed on 9/15/21 is acknowledged.  Please note that, as a result of this election, the application has been transferred and is currently being examined by Margaret Moore.  As per the renumbering dated 9/24/21, claims 1 to 6, 12 and 13 are under consideration.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 to 6, 12 and 13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 to 6, 12 and 13 of copending Application No. 16/838,997 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	The Examiner can see no difference between the instant claims and those in ‘997.  Note that double patenting rejection was made in the ‘997 application as well.  

Claims 1 to 6, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 8 of U.S. Patent No. 11,098,069 in view of Hara et al.  The compound B in ‘069 differs from claimed compound D in that it contains only 4 Si atoms while claimed D contains from 5 to 8 Si atoms.  Hara et al. teach similar compounds, as shown in paragraph 24, which are used to prepare silicon containing films.  As can be seen, cyclic siloxanes having from 2 to 10 Si atoms can be used in a comparable and equivalent manner.  From this one having ordinary skill in the .
	Compare claims 2 to 7 in ‘069 to instant claims 2 to 6, 12 and 13 as they correspond to one another.  

Claims 1 to 6, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 7 of U.S. Patent No. 10,822,458 in view of Hara et al.  The compound B in ‘069 differs from claimed compound D in that it contains only 4 Si atoms while claimed D contains from 5 to 8 Si atoms.  Hara et al. teach similar compounds, as shown in paragraph 24, which are used to prepare silicon containing films.  As can be seen, cyclic siloxanes having from 2 to 10 Si atoms can be used in a comparable and equivalent manner.  From this one having ordinary skill in the art would have found it obvious to use cyclic siloxanes such B in ‘069 but having from 5 to 8 Si atoms rather than 4 to have been obvious, with the expectation of obtaining useful and predictable results in a manner equivalent to cyclic siloxanes having 4 Si atoms.  Furthermore note that compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Thus one having ordinary skill in the art would have found the difference between a siloxane backbone having 4 Si atoms and a siloxane backbone having 5 Si atoms to have been obvious, with the expectation of obtaining similar properties.  	
Compare claims 2 to 8 in ‘458 to instant claims 2 to 6 as they correspond to one another.  For claims 12 and 13 note that storing the cyclic siloxane in a stainless steel with an inert gas containing would have been obvious to the skilled artisan in an effort to ensure storage stability and for convenience for usage.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. 2010/0052114.
	Hara et al. teach cyclic siloxane compounds that can have amine groups attach-ed directly to the Si atoms. See the general formula in paragraph 24 and note that para-graph 77 teaches that A can be an amine group.  Of particular importance are the com-pounds in paragraphs 128 to 130.  For instance paragraph 130 teaches the compound 2,4,6,8 tetramethyl 2,4,6,8 tetrakis(dimethylamino)cyclotetrasiloxane, which meets the elected species (B), wherein R4 and 7 are an organoamino group as claimed.

	For claim 2 please see paragraphs 159, 164 and 165 which teach the siloxane compound in a containing with an inert gas. Note that paragraph 67 of the instant speci-fication teaches that the purge gas is an inert gas.
	For claim 4 note that the R4 groups in paragraph 77 can be aryl or cycloalkyl.  See paragraph 70.  Also see paragraph 77 which teaches, as preferred A groups, aryl and diaryl amino.
	For claim 5 see paragraph 136 which teaches that impurities are preferably absent.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al.
	These claims differ from that disclosed in Hara et al. in that Hara et al. do not specifically teach a stainless steel container.  Paragraphs 159, 164 and 165 make reference to a container and inert gas.  One having ordinary skill in the art would have found the selection of a stainless steel container to have been obvious, as this is a well-known and common means of containing siloxanes for use in preparing Si containing films.  Obviousness arises from the fact that stainless steel is non-reactive to the siloxane compounds and is easily available.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS abstract for DE 1171235.
	This abstract shows a compound meeting that claimed when R4 and 7 are an organoamino group as claimed, R5 and 6 are methyl, R1 is H and R2 is propyl.
	For claim 2 note in the DE 1171235 abstract that water is a suitable solvent.  It also teaches a solution in ethanol.
	For claim 5, since no metal is involved in the preparation of this siloxane it follows that the compound is free of metal and metal ions.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS abstract for JP 38020468.
	This abstract shows a compound meeting that claimed when R4 and 7 are an organoamino group as claimed, R5 and 6 are methyl, R1 is H and R2 is propyl.
	For claim 5, since no metal or halide are described there is no reason for the skilled artisan to expect any to be present such that they would immediate envision that this siloxane is free of halides, metal and metal ions.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by CAS Registry No RN 90332-56-2 (1984).
	The compound shown in this CAS registry formula meets claimed (B) and (C) when R1-2 is ethyl, R4 is organoamino group as claimed and the remaining R groups are methyl.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by CAS abstracts, Jansen et al., Chemical Sciences, 180-188.
	Jansen et al. teach a compound meeting claimed (A) in which Each R group attached to the Si backbone is –N(H)(methyl).
	For claim 2 note that this is prepared in the presence of diethyl ether (shown as Et2O in the reaction scheme).  This meets the requirement of a solvent.
	For claim 5, since no metal is involved in the preparation of this siloxane it follows that the compound is free of metal and metal ions.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 05279856, as interpreted by the English language abstract.
	JP teaches, as TAMCTS, a compound of formula (OSi-HNH2)4).  See paragraph 19 on page 4 of 4.  
	For claim 2 note that the cyclic siloxanes form the silicon oxide film by filling the generator with nitrogen gas (paragraph 17) which meets the requirement of purge gas.
	For claim 5, since no metal is involved in the preparation of this siloxane it follows that the compound is free of metal and metal ions.

Claims 1 to 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buese et al.
	Buese et al. teach a compound as shown in column 2, lines 15 to 20, in which X can be the group –NR4R5 (column 2, lines 49 to 53).  This differs from that claimed in that it contains 4 Si atoms while claimed D contains from 5 to 8 Si atoms.

	For claim 2 note that column 4, line 4, teaches a solvent.
	For claim 3 see that the groups comparable to those claimed are all methyl.
	For claim 4 see that R4 and R5 can be aryl (column 2, line 53).
	For claim 5, note that there is nothing that would suggest the presence of halide, metal or metal ions such that the skilled artisan would have immediately envisioned a composition without at least one of these components.
	For claim 6 note that the pentacyclosiloxane compound addressed supra corresponds to 2-methylamino 2, 4,4,6,6,8,8,10,10 nonamethylcyclopentasiloxane.
	For claims 12 and 13, note that this does not specifically teach storing in a stain-less steel container but such containers are well known in the art, will prevent undesired side reactions or premature reactions and are conveniently obtained such that the skill-ed artisan would have found it obvious to store the siloxane in Buese in such a contain-er, and also in the presence of a solvent (to aid in handling and flow).

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunks et al.
Hunks et al. teach cyclic siloxanes as shown in column 3, lines 40 and on.  This specifically teaches, and thus anticipates, R1 and R2 as being C1-6 dialkylamino groups.  When all of R1 and R2 are such groups this anticipates claim 1 when R3-9 are an organo-amino group.  	
	For claim 2 see claims 1 and 5 in Hunks et al. which teaches the presence of an alcohol, meeting the claimed solvent.
	For claim 5, note that there is nothing that would suggest the presence of halide, metal or metal ions such that the skilled artisan would have immediately envisioned a composition without at least one of these components.

Claims 3, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunks et al.
	Hunks et al. teach that the R1 and R2 groups can be groups other than the dialkyl amino and, since these groups are taught as being in the alternative Hunks et al. indicate that these groups can be used in an equivalent manner.  As such, noting that the general formula in column 3, lines 40 and on, embraces dialkylamino R groups as well as hydrogen and alkyl groups the skilled artisan would have found it obvious to use cyclosiloxanes having two dialkylamino R1 groups and hydrogen or alkyl groups as the remaining R1 and R2 groups such that a combination such as found in claim 3 would have been obvious, resulting in compounds within the breadth of claim 6.
	Note that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances.  The express suggestion to substitute one equivalent for another need not be present to render the substitution obvious such that a combination of dialkylamino and hydrogen or alkyl groups would have been obvious to the ordinary artisan with the expectation of obtaining useful and predictable results.
	For claims 12 and 13, note that this does not specifically teach storing in a stain-less steel container but such containers are well known in the art, will prevent undesired side reactions or premature reactions and are conveniently obtained such that the skill-ed artisan would have found it obvious to store the cyclosiloxane of Hunks et al. in such a container, and also in the presence of a solvent (to aid in flow and handling).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/2/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765